Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 1 of 46




                              EXHIBIT 1
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 2 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 3 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 4 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 5 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 6 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 7 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 8 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 9 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 10 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 11 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 12 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 13 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 14 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 15 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 16 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 17 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 18 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 19 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 20 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 21 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 22 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 23 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 24 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 25 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 26 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 27 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 28 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 29 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 30 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 31 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 32 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 33 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 34 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 35 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 36 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 37 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 38 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 39 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 40 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 41 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 42 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 43 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 44 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 45 of 46
Case 0:21-cv-61432-RAR Document 1-1 Entered on FLSD Docket 07/14/2021 Page 46 of 46
